DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Remark date: 11/01/2021.
Claims 1-20 are presented for examination. 
Note: Only Double Patenting remaining in this office action.
Response to Arguments
Applicant’s arguments, see Pages 2-5 of Remark, filed 11/01/2021, with respect to Claims 1-20 have been fully considered and are persuasive.  The rejection of 08/05/2021 with respect to U.S.C 103 has been withdrawn, but the double patenting rejection is maintained. 
Note: Examiner make several calls to applicant via the number (514)-379-7330 and unable to leave voice mail (only recommended to call back). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,708,798. Although the claims at issue are not identical, they are not patentably distinct from each other the subject matter claimed in the instant application is disclosed in the U.S Patent and since the U. S Patent and the instant application are claiming common subject matter, as follows: 
claiming common subject matter, as follows: 
Instant Application US Application #: 15/931,242  (242’)
U.S. Patent #: 10, 708,798  (798’)
Claim 1.  A method of operating a network controller to determine a channel capacity of an access point in a wireless local area network, WLAN, the method comprising:
Claim 1. A method of operating a network controller in a wireless local area network, WLAN, comprising a plurality of access points, the method comprising:
retrieving, from the access point, a transmitted data measurement, a received data measurement, a channel idle time measurement, and a channel busy time measurement, the transmitted data measurement, the received data measurement, the channel idle time measurement, and the channel busy time measurement being all determined during a predetermined time period; and 
determining a channel capacity of the access point, 


wherein the channel capacity is equal to a data throughput scaled by a channel usage factor, wherein the data throughput is based, at least in part, on a sum of the transmitted data measurement determined during the predetermined time period and the received data measurement determined during the predetermined time period, and 
wherein the channel usage factor is based, at least in part, on a ratio between the channel idle time 

radio resource management, RRM, configuration parameters for each of the plurality of access points;

transmitting the determined RRM configuration parameters to each of the plurality of access points;



obtaining a channel capacity of each of the plurality of access points, 





wherein the channel capacity is equal to data transmission measurements determined during a predetermined time period scaled by a channel usage factor determined during the predetermined time period, 




wherein the channel usage factor is a function of a ratio between a channel 

determining at least one network performance statistic for the WLAN based at least in part on the channel capacity of each of the plurality of access points


Although the conflict claims are not identical, they are not patentably distinct from each other because 242’ discloses the method of operating a network controller to determine a channel capacity of an access point in a wireless local area network, WLAN comprising:
	a transmitted data measurement, a received data measurement, a channel idle time measurement, and a channel busy time measurement, the transmitted data measurement, the received data measurement, the channel idle time measurement, and the channel busy time measurement
	at least in part, on a sum of the transmitted data measurement determined during the predetermined time period and the received data measurement determined during the predetermined time period
	at least in part, on a ratio between the channel idle time measurement determined during the predetermined time period and the channel busy time measurement determined during the predetermined time period
242’ does not discloses the phrase “RRM radio resource management” and “at least in part” in the U. S. Patent 10,708,798. However, it would have been obvious to a transmitted data measurement, a received data measurement, a channel idle time measurement, and a channel busy time measurement, the transmitted data measurement, the received data measurement, the channel idle time measurement, and the channel busy time measurement” corresponding to the radio resource management configuration parameters; and “at least in part, on a sum of the transmitted data measurement determined during the predetermined time period and the received data measurement determined during the predetermined time period” corresponding to “wherein the channel capacity is equal to data transmission measurements determined during a predetermined time period scaled by a channel usage factor determined during the predetermined time period”; and “at least in part, on a ratio between the channel idle time measurement determined during the predetermined time period and the channel busy time measurement determined during the predetermined time period” corresponding to “wherein the channel usage factor is a function of a ratio between a channel idle time measurement determined during the predetermined time period and a channel busy time measurement determined during the predetermined time period” as the instant application . Therefore, they are not patentably distinct from each other.
Regarding claims 6, 11 and 16 are rejected for the same reasons as claim 1 described above corresponding to patented claims 1 and 10.
Therefore, this is Nonstatutory obviousness-type double patenting rejection because the conflicting claims in the U.S Patent.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GUANG W. LI
Primary Examiner
Art Unit 2478



January 28, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478